Citation Nr: 0315197	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  98-16 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease, currently rated 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active naval service from January 1973 to 
March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 20 percent 
for lumbosacral strain with degenerative disc disease.  The 
veteran appealed this determination to the Board.  In a May 
1999 rating decision, the RO granted a 40 percent rating for 
the disability.  The veteran continued his appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's lumbosacral strain with degenerative disc 
disease is characterized by degenerative joint disease at L4-
5 And L5-S1; moderate limitation of motion; occasional muscle 
spasm; increased fatigability; and S1 radiculopathy on the 
left, which is productive of pronounced disability.  

3.  The veteran's back disorder does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for lumbosacral 
strain with degenerative disc disease have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.7, 4.40, 4.45 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).  

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the veteran's 
back disorder.  38 C.F.R. § 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decisions, statement of the case, supplemental 
statements of the case, and VA letters to the veteran, 
apprised him of the information and evidence needed to 
substantiate the claim, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  In particular, in an April 2003 letter, the Board 
informed the veteran of the enactment of the VCAA, and asked 
him to identify any outstanding medical records that could be 
requested on his behalf.  He responded that he had no further 
evidence to submit in support of his claim.  Additionally, in 
the February 2001 supplemental statement of the case, the new 
regulations were outlined for him and he was informed that VA 
would obtain the veteran's service medical records, VA 
records, and other pertinent federal records.  VA would also 
make reasonable efforts to obtain any identified private 
medical evidence.  However, it was ultimately his 
responsibility to submit any private records.  

Accordingly, under the circumstances presented in this case, 
the veteran has been accorded ample notice as required by the 
VCAA.  As such, the Board finds that the documents clearly 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim and 
identified the evidence that VA was to acquire on his behalf 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The veteran's VA medical records have been obtained and he 
was afforded numerous VA examinations to ascertain the 
neurological and orthopedic manifestations of his back 
disability.  In May 2003, he reported to the Board that he 
had no further evidence to submit in support of his claim.  
There is no indication that there exists any evidence which 
has a bearing on this issue that has not been obtained.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence that has not 
been associated with the record.  

Furthermore, this Board decision grants the benefit sought on 
appeal in full.  That is, the veteran is being awarded the 
highest schedular rating available under the diagnostic code 
applicable to his service-connected disorder.  Therefore, it 
is clear that no additional evidence is needed in this case.  
Also, in light of the full grant of benefits, the Board 
concludes that all due process of law has been afforded the 
veteran, to include that mandated by Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs (DAV), 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  



II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  These requirements operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

When entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Appeals for Veterans Claims (Court) held that diagnostic 
codes which provide a rating on the basis of loss of range of 
motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  In a December 1997 opinion, VA's General 
Counsel concluded that Diagnostic Code 5293 for 
intervertebral disc syndrome involves loss of range of 
motion, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code if the veteran has received less than the 
maximum evaluation under that code.  VAOPGCPREC 36-97.  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be considered.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining should be 
resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

The veteran's service-connected lumbosacral strain with 
degenerative disc disease is presently rated 40 percent 
disabling under Diagnostic Code 5293.  Under Diagnostic Code 
5293, moderate intervertebral disc syndrome, with recurring 
attacks, is assigned a 20 percent disability rating.  Severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief is assigned a 40 percent disability 
rating.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  

During the pendency of this appeal, the rating criteria for 
evaluating intervertebral disc syndrome were amended.  67 
Fed. Reg. 54,345, 54,349 (Aug. 22, 2002) (effective from 
September 23, 2002).  Where a regulation changes after the 
claim has been filed and before the administrative process 
has been concluded, the version most favorable to the veteran 
applies unless otherwise provided by the Secretary of 
Veterans Affairs.  Karnas, supra.  The RO considered the new 
criteria in evaluating the veteran's disability in an October 
2002 supplemental statement of the case, and the new 
regulations were outlined for the veteran by the Board in an 
April 2003 letter.  Accordingly, the Board will consider the 
veteran's disability in light of both the old and the new 
rating criteria.  


The criteria under Diagnostic Code 5293 in effect since 
September 23, 2002 provide for a rating based either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Under the "new" Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

These "new" criteria provide that a 40 percent rating is 
warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 23, 
2002).  

Upon VA spine examination in July 1998, the veteran 
complained of back pain that radiated in and around the left 
side of his pelvis and into his left leg.  Clinical 
evaluation showed tenderness, soreness, and muscle spasms 
around the lumbar spine.  There was no increased kyphosis or 
scoliosis.  Range of motion was forward flexion to 85 
degrees; and extension and rotation to 30 degrees, with pain.  
There was decreased sensation on the lateral aspect of the 
left leg; however, strength and reflexes were symmetric.  The 
diagnosis was lumbosacral strain with back radiculitis and 
degenerative disc disease.  

Similar findings were made upon VA spine examinations in 
March 1999, August 2000, and March 2001.  The veteran 
continued to complain of back pain that radiated down his leg 
and had progressively worsened.  He occasionally experienced 
flare-ups which made it more difficult for him to function.  
However, he was able to maintain his normal, daily 
activities, and he continued to work.  He reported leg pain, 
and some numbness, tingling and parasthesias.  He took 
Naprosyn for the pain.  Clinical evaluation revealed some 
stiffness, soreness and tenderness to palpation.  His range 
of motion was forward flexion to 85 degrees; and rotation 
between 25 degrees and 30 degrees, with pain.  In March 2001, 
it was noted that he now also used a TENS unit for the pain.  
It was also noted that he had been laid off the previous 
month and was not working.  An MRI in April 2001, showed a 
decrease in the lumbar lordosis, and mild degenerative disc 
disease of L4-5 and L5-S1.  The radiologist concluded that 
the findings were grossly unchanged compared to a previous 
MRI in July 1998.  

Upon VA neurological examination in March 1999, the veteran 
reported that prolonged sitting, standing, or physical 
activities increased his back pain.  He was able to maintain 
his normal daily activities.  Clinical evaluation revealed 
that he had difficulty removing his clothes and he avoided 
bending as much as he could.  He ambulated with both feet 
angled out at 20 degrees.  Propulsion and balance were 
normal.  There was sensory loss in various aspects of both 
lower extremities.  

In September 2001, the veteran presented with increased, very 
sharp back pain for the past week, which worsened with range 
of motion.  The pain started in the lumbar area and radiated 
to the right gluteus, down the right femoral area and right 
foot.  He reported some parasthesias and numbness.  He also 
admitted to limping.  He denied any swelling, erythema, or 
joint involvement.  Neurological evaluation revealed that 
motor was intact at 5/5; reflexes were equal bilaterally.  
Sensory was intact at 5/5 and there was full range of motion 
of the ankles and knees.  Hip flexion triggered pain at 15 
degrees to 20 degrees from the supine position.  The 
impression was probable exacerbation of lower back pain.  

Upon a subsequent VA spine examination in January 2002, the 
veteran complained of chronic back pain, weakness, stiffness, 
and fatigability.  Leg pain was worse on the left and was 
associated with some numbness and tingling.  He used a TENS 
unit for the pain and sometimes used a cane for ambulation.  
He did not wear a brace.  Physical examination revealed that 
the veteran ambulated with a slow and purposeful gait.  There 
was a lot of tenderness and soreness across the back, but no 
increased kyphosis or scoliosis.  Forward flexion was to 60 
degrees and limited by pain.  Extension and rotation were to 
30 degrees and limited by pain.  There was limited sciatic 
irritation into the left leg.  The diagnosis was lumbosacral 
strain with lumbar disc disease.  

Upon VA neurological examination in January 2002, an EMG of 
the lower extremities was performed.  The examiner concluded 
that sensory and motor nerve conduction studies were normal.  
However, there was a trace to minimal S1 radiculopathy on the 
left; and with minimal signs of active denervation only on 
the gluteus medius.  There was no evidence of large fiber 
neuropathy.  

Upon VA examination in June 2002, the veteran complained of 
continuous symptoms and a higher pain intensity.  Flare-ups 
were precipitated by sitting, getting out of a chair or bed, 
or sneezing, and occurred on a daily basis.  He reported 
functional loss of up to 75 percent.  He was not able to cut 
the grass, walk the dog, or lift more than 50 pounds.  He 
denied bowel, bladder, or erectile dysfunction.  Clinical 
evaluation revealed that the veteran walked without 
assistance, but with a straight back and at a moderately 
slowed pace.  There was a mild levoscoliosis of less than 
five degrees, but there were no palpable muscle spasms or 
other gross deformities.  Motor examination revealed +5/5 
strength in both lower extremities, and there was no 
detectable loss of strength in the flexors, extensors, 
abductors, or adductors of the hips, thighs or knees.  
Sensory examination revealed decrease to pin prick and light 
tough in the entire left of 25-50 percent compared to the 
right.  There was good proprioceptions and vibratory sense 
bilaterally at the level of the great toes.  He was able to 
perform both heel and toe walking.  Forward flexion was to 75 
degrees, but was slow due to pain.  Extension was to 10 
degrees, and rotation of the hips was full at 90 degrees on 
both sides.  Side bending was to 20 degrees bilaterally and 
caused pain on the left.  Straight-leg raising was performed 
more slowly due to pain on the left.  The impression was low 
back pain on the left consistent with herniated disc 
syndrome.  Physical examination did not reveal any major 
motor component on the left, but the veteran complained of 
parasthesias and pain on maneuvers with the left lower limb 
which were consistent with expected findings for the 
veteran's disability.  

Based on a review of the evidence of record, the Board finds 
that the veteran's lumbosacral strain with degenerative disc 
disease warrants a 60 percent rating under the criteria in 
effect prior to September 23, 2002.  With consideration of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Board 
concludes that the veteran's clinical picture may be 
characterized as pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, and other 
neurological findings appropriate to the site of the diseased 
disc.  The Board also concludes that the clinical findings do 
not demonstrate that the veteran has complete bony fixation 
(ankylosis) of the spine in an unfavorable position to 
warrant consideration for a higher rating under Diagnostic 
Code 5286.  

In considering the new criteria under Diagnostic Code 5293, 
the Board points out that according to Note (1) under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The medical evidence of record 
does not show that a physician has prescribed bed rest for 
the veteran.  Additionally, the new criteria under Diagnostic 
Code 5293 also requires the Board's consideration of chronic 
orthopedic and neurologic manifestations for purposes of 
determining whether a combination under § 4.25 of separate 
evaluations of such manifestations along with evaluations for 
all other disabilities will result in a higher evaluation.  

With regard to the orthopedic manifestations of the veteran's 
back disability, the relevant diagnostic codes include 5292 
and 5295.  Diagnostic Code 5292 pertains to "limitation of 
motion of the lumbar spine."  Moderate limitation of motion 
of the lumbar spine is assigned a 20 percent disability 
rating; and severe limitation of motion warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  
This is the maximum rating available under this Diagnostic 
Code.  Forty percent is also the maximum rating under 
Diagnostic Code 5295 which pertains to "lumbosacral 
strain."  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position is assigned a 20 percent disability 
rating.  To warrant a 40 percent rating, the lumbosacral 
strain must be severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

With regard to the neurological manifestations of the 
veteran's back disability, the relevant diagnostic code would 
be Diagnostic Code 8520.  Diagnostic Code 8520 prescribes 
ratings for incomplete and complete paralysis of the sciatic 
nerve.  Mild, incomplete paralysis of the sciatic nerve is 
assigned a 10 percent disability rating.  Moderate, 
incomplete paralysis of the sciatic nerve is assigned a 20 
percent disability rating; and moderately severe, incomplete 
paralysis of the sciatic nerve warrants a 40 percent 
disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

In considering the veteran's chronic orthopedic 
manifestations, the Board finds that the veteran's limitation 
of motion of the lumbosacral strain, or his lumbosacral 
strain would be characterized as severe.  Hence, the 
disability would meet the criteria for the maximum 40 percent 
rating under either Diagnostic Code 5292 or 5295.  However, 
upon VA examination in January 2002, EMG testing showed only 
trace to minimal S1 radiculopathy on the left; minimal signs 
of active denervation of the gluteus medius; and no evidence 
of large fiber neuropathy.  Furthermore, sensory and motor 
examination in September 2001 was 5/5 and the veteran's 
reflexes were equal bilaterally.  Hence, the disability 
associated with impairment of the sciatic nerve would, at 
most, only be considered mild under Diagnostic Code 8520, 
thereby warranting a 10 percent rating.  Consequently, the 60 
percent rating under the old version of Diagnostic Code 5293 
is more advantageous to the veteran under the facts presented 
here, and separate ratings for the orthopedic and 
neurological manifestations of his back disability do not 
result in a higher overall rating.  


Finally, the Board notes that the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service-connected right ankle disability.  Since this matter 
has been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See also 
VAOPGCPREC 6-96.  The question of an extraschedular rating is 
a component of the veteran's claim for an increased rating.  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. 3.321(b)(1) (2002); Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it is not 
precluded from reviewing an RO determination that referral is 
not warranted and confirming that decision.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell, 
9 Vet. App. at 339 (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).  

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his lumbar spine disability has 
resulted in marked interference with employment so as to 
render impracticable the application of the regular schedular 
standards.  While the veteran has asserted that this 
disability causes pain and impairment, such impairment is 
contemplated in the disability rating that has been assigned, 
especially within the rating granted in this decision.  Loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  It must be noted that the 
veteran testified he remained able to work full time in a 
sedentary position and was, in fact, doing so.  

There is no evidence in the claims file to suggest marked 
interference with employment as a result of this condition 
that is in any way unusual or exceptional, such that the 
schedular criteria do not address it.  His symptoms include 
limitation of motion and painful motion, with additional 
limitation on flare-ups, and it is exactly these symptoms for 
which he is being compensated.  In other words, he does not 
have any symptoms from his back disorder that are unusual or 
are different from those contemplated by the schedular 
criteria.  The Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture, and the veteran has pointed to none.

In short, the veteran's service-connected lumbar spine 
disability does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002).  In the absence of any evidence 
that reflects that this disability is exceptional or unusual 
such that the regular schedular criteria are inadequate to 
rate it, referral for consideration of an extraschedular 
rating is not in order.




	(CONTINUED ON NEXT PAGE)




ORDER

A 60 percent rating for lumbosacral strain with degenerative 
disc disease is granted, subject to the regulations governing 
the payment of monetary benefits.  



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

